DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/03/2022.  These drawings are accepted.
Claim Interpretation
	Applicant’s amendments of claimed “treatment module” to “treatment chamber” have removed the claim limitation from interpretation under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-6, 8, 10-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a wafer cassette transport system and a method of use.  Independent Claims 1 and 11 identify the following uniquely distinct combination of features:
Claims 1 and 11: “wherein the electrostatic pad includes: a first pad formed of a material configured to attract positively charged particles; and a second pad formed of a material configured to attract negatively charged particles, and wherein the first pad contains one of Teflon, silicone, polyethylene, and vinyl chloride” in combination with the other respective claim limitations.

The independent claims overcome the prior art of record since they require the above-cited limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652